


Exhibit 10.43






IEC ELECTRONICS CORP.
MANAGEMENT DEFERRED COMPENSATION PLAN




1.    Purpose of the Plan


IEC Electronics Corp. (the “Company”) has adopted this IEC Electronics Corp.
Management Deferred Compensation Plan (the “Plan”) to assist its key management
employees with their individual tax and financial planning, and to permit the
Company to remain competitive in attracting, retaining, motivating and rewarding
key management employees who can directly influence the Company’s operating
results. The Plan permits eligible employees to defer the receipt of annual cash
compensation which they may be entitled to receive from the Company as base
salary (“Salary”) and/or performance-based incentive bonuses (“Bonus”) paid
under the Company’s Annual Management Incentive Plan (“MIP”).


2.    Eligibility


An employee of the Company is eligible to participate in the Plan if he or she
(a) is a “named executive officer”, as determined each year in accordance with
the rules and regulations of the Securities and Exchange Commission; (b) has the
title of Vice President or General Manager/President or General Manager or (c)
is designated by the Compensation Committee (the “Committee”) of the Company’s
Board of Directors. An eligible Plan participant may be referred to herein as
“Participant.”


3.    Performance-Based Incentive Bonus


The Company’s fiscal year is October 1 - September 30. The Company maintains an
annual MIP designed to compensate key management employees based on their
contributions to the achievement of specified corporate level fiscal and
performance goals during the fiscal year (the “Performance Period”). Incentive
bonuses are based on a pre-determined percentage of a Participant’s base salary
and are linked to the successful achievement of specified pre-established goals.
Performance goals are established within 90 days of the commencement of the
Performance Period.


4.    Administration and Interpretation


The Committee shall have final discretion, responsibility, and authority to
administer and interpret the Plan. This includes the discretion and authority to
determine all questions of fact, eligibility, or benefits relating to the Plan.
The Committee may also adopt any rules it deems necessary to administer the
Plan. The Committee’s responsibilities for administration of the Plan may be
exercised by Company employees who have been assigned those responsibilities by
the Committee. Any Company employee exercising responsibilities relating to the
Plan in accordance with this section shall be deemed to have been delegated the
discretionary authority vested in the Committee with respect to those
responsibilities, unless limited in writing by the Committee. Any interpretation
of the Plan by the Committee shall be final and binding on the Participants.


5.    Deferral Elections


5.1.    Amount of Deferral. A Participant may elect to defer receipt of all or a
specified portion of his or her Salary and/or Bonus otherwise payable to the
Participant by the Company during a calendar year or Performance Period.


5.2.    Time for Electing Deferral.    


a)
Deferral elections for Salary shall be made before the beginning of the calendar
year during which the Participant will perform the services to which the Salary
relates. Any election to defer shall be made in accordance with Section 5.4.;
and



b)
Deferral elections for Bonus shall be made no later than the close of the
Company’s fiscal year preceding a Performance Period, except, however, a
deferral election may be made on or before the date that is six months prior to
the end of a Performance Period, provided:







--------------------------------------------------------------------------------




(i)
the Participant performs services continuously from the later of: (x) the
beginning of the Performance Period; or (y) the date the Company establishes the
performance criteria, through the date the Participant makes the deferral
election; and



(ii)
the amount of the Bonus that will be earned is not readily ascertainable (e.g.,
the performance goals are not certain to be achieved at the time the Participant
makes the deferral election).



Any election to defer shall be made in accordance with Section 5.4.


5.3.    Newly Eligible Participants. Notwithstanding the foregoing Sections 5.2.
(a) and 5.2. (b), a newly-eligible Participant may make an initial deferral
election within 30 days of the time the Participant first becomes eligible to
participate in this Plan, provided that deferrals with respect to this election
may be made only with respect to a prorated portion of the Participant’s Salary
and/or Bonus for the year or Performance Period currently in effect.


5.4.    Manner of Electing Deferral. An eligible employee who wishes to
participate in the Plan must execute an Annual Deferred Compensation Agreement
in substantially the form set forth in Appendix A. The Annual Deferred
Compensation Agreement shall include (1) the calendar year and/or the
Performance Period with respect to which the deferral relates; (2) the
percentage or amount of Salary and/or Bonus to be deferred; (3) the payment
commencement date of the deferral; (4) the schedule for payment of the deferral
amount, which if in installment payments may be quarterly over a specified
period of years not to exceed 10 years; and (5) the designation of payment to
the Participant’s estate or beneficiary in the case of the Participant’s death.


5.5    Continuation/Suspension of Deferral Elections. An Annual Deferred
Compensation Agreement that is timely delivered to the Company as specified in
Section 5.2. shall be effective only with respect to the applicable calendar
year in the case of a salary election or Performance Period in the case of a
Bonus election, unless extended by the Participant in writing for succeeding
calendar years or Performance Periods. In any event, such agreement shall be
terminated automatically upon either the termination of the Plan or the
Participant's ceasing to be an employee of the Company for any reason
whatsoever, whether voluntarily or involuntarily, and no further credits shall
be made pursuant to Section 6.1.


6.    Deferred Accounts


For each Participant there shall be established a Deferred Account. The
maintenance of individual Deferred Accounts is for bookkeeping purposes only.
The Company is not obligated to make actual contributions to fund this Plan or
to acquire or set aside any particular assets for the discharge of its
obligations, nor is any Participant to have any property rights in any
particular assets held by the Company, whether or not held for the purpose of
funding the Company’s obligations hereunder.


6.1.    Crediting Cash to a Participant Account. If a Participant defers receipt
of any portion of Salary and/or Bonus by having an amount credited to a Deferred
Account, then on each date that payment would have been made in cash, the
Company will credit to the Deferred Account an amount equal to the dollar amount
of the Salary and/or Bonus deferred.


6.2.    Interest. On the last day of each fiscal quarter, the Company will also
credit the Deferred Account with interest, calculated at the Interest Rate, on
the aggregate amount credited to the Deferred Account. For purposes of the Plan,
“Interest Rate” means the quarterly rate at which interest is deemed to accrue
on the amounts credited in a Deferred Account for a Participant. The quarterly
rate shall be the weighted average interest rate paid by the Company to its
senior lender as in effect on the last day of the applicable quarter. If the
Company has no senior lender, the quarterly rate shall be based upon the rate of
interest announced by Manufacturers and Traders Trust Company from time to time
at its Rochester, New York office as its prime commercial lending rate (the
“Prime Rate”) and shall be the Prime Rate in effect as of the last day of the
fiscal quarter.


6.3.    Vesting. All amounts credited to a Deferred Account shall be fully
vested at all times.


7.    Distributions


7.1.    Distributions in General. The Company shall distribute each
Participant’s Deferred Accounts as elected by such Participant in the applicable
Annual Deferred Compensation Agreement, except as otherwise provided in this
Section 7. Notwithstanding any provision in this Plan to the contrary, the
Committee shall disregard any election by a Participant to the extent such
election would result in an “acceleration of benefits” of a “change in time or
form of distribution” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and any regulations or other guidance
issued thereunder.






--------------------------------------------------------------------------------




7.2.    Triggering Events. Distributions to a Participant from the Participant’s
Deferred Account may be made upon the occurrence of one of the following events
(“Triggering Event”), as elected by the Participant or as otherwise described
herein:


a)
the Participant's separation from service (including death)

b)
the Participant becoming disabled

c)
a change in control

d)
a specified date fixed at time of initial deferral election

e)
the occurrence of an unforeseeable emergency (in the discretion of the
Committee)

f)
earlier of specified date or separation from service



7.3.    Commencement of Benefits; Installment Payments. Payments of amounts from
a Deferred Account shall normally be made in a lump sum or in quarterly
installment payments in accordance the Participant’s deferral election pursuant
to Section 5 of the Plan, subject, however to early payment as provided in this
Section 7. If the Participant has elected quarterly installment payments, each
quarterly payment shall be an amount equal to the then unpaid balance in the
Deferred Account (including interest credited thereto) divided by the remaining
number of unpaid installment payments (including the applicable quarter’s
installment).


7.4.    Separation from Service. “Separation from service” means a Participant's
ceasing to be an employee of the Company for any reason whatsoever, whether
voluntarily or involuntarily, including by reason of retirement, resignation,
removal or death. After a separation from service, unpaid balances of the
Participant’s Deferred Account continue to earn interest at the applicable rate
set forth in Section 6.2 above. Upon separation from service, if the Participant
has made an effective distribution election, payments of such Participant’s
Deferred Account shall be made on the dates and in the manner elected by the
Participant in the applicable Annual Deferred Compensation Agreement. If there
is no effective distribution election in place for a Participant as of the date
of his or her separation from service, his or her Deferred Account shall be paid
out in quarterly installments over ten years beginning January 1 of the year
following separation from service. Notwithstanding anything in this Section 7.4
to the contrary, in the event that (i) Participant notifies the Company, or the
Company notifies Participant, in either case prior to the date on which a
payment would otherwise be due, that Participant (or the Company, as applicable)
believe that (x) the operation of this Plan with respect to any such payment
hereunder would fall within the coverage of Section 409A(a)(1) of the Internal
Revenue Code (“IRC”) and related regulations and guidance, and (y) any payment
hereunder is to be made on account of IRC Section 409A(a)(2)(A)(i) and
Participant is a “specified employee” pursuant to IRC Section 409A(a)(2)(B)(i),
then (ii) if Participant’s legal counsel and the Company’s legal counsel, in
each case acting reasonably, agree that the foregoing analysis is correct, then
such payment shall not be made to the extent prohibited by IRC Section 409A
until the date which is the earlier of the date of Participant‘s death and the
date which is six (6) months after the date of separation from service.


7.5.    Distributions Following Participant Death; Designation of Beneficiary.
The Company shall make all payments to the Participant, if living. A Participant
shall designate a beneficiary in his or her Annual Deferred Compensation
Agreement. If a Participant dies either before benefit payments have commenced
under this Plan or after his or her benefits have commenced but before his or
her entire Deferred Account has been distributed, notwithstanding any contrary
election made by the Participant in Sections 2 and 3 of the Annual Deferred
Compensation Agreement, all remaining amounts in Participant’s Deferred Account
shall be paid in a lump sum to his or her designated beneficiary within one
hundred twenty (120) days after Participant’s death. If no designation is in
effect when any benefits payable under this Plan become due, the beneficiary
shall be the Participant’s estate.


7.6.    Disability. In the event a Participant becomes disabled, distributions
shall be made from the Deferred Account in accordance with the Participant's
applicable Annual Deferred Compensation Agreements. For purposes of this Plan, a
Participant is “disabled” if:


a)
the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or last for a continuous period of not less than 12
months; or



b)
the Participant is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or last for a continuous
period of not less than 12 months, receiving disability compensation for at
least three months under the Company’s disability insurance plan.



7.7.    Hardship Withdrawals. Except for earlier payments expressly authorized
by this Plan and Section 409A of the Code, no benefit may be paid earlier than
the date specified in a deferral election. Notwithstanding the payment terms set
forth in a Participant’s deferral election, however, the Committee may, in its
sole discretion, authorize an in-service withdrawal on account of a
Participant’s Unforeseeable Financial Emergency. A distribution based upon
Unforeseeable Financial Emergency




--------------------------------------------------------------------------------




shall not exceed the lesser of the Participant’s account balance, or the amount
reasonably needed to satisfy the Unforeseeable Financial Emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of the payouts, after
taking into account the extent to which the Unforeseeable Financial Emergency is
or may be relieved through reimbursement or compensation by insurance or
otherwise or by liquidation of the Participant’s assets (to the extent the
liquidation of assets would not itself cause severe financial hardship). A
distribution based upon Unforeseeable Financial Emergency shall be permitted
only to the extent permitted under Section 409A of the Code.


For purposes of the Plan, the term “Unforeseeable Financial Emergency” shall
mean an unanticipated emergency that is caused by an event beyond the control of
the Participant that would result in severe financial hardship to the
Participant resulting from:


a)
an illness or accident of the Participant, the Participant’s spouse or a
dependent of the Participant;

b)
a loss of the Participant’s property due to casualty; or

c)
such other extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, all as determined in the sole
discretion of the Committee.



7.8.    Change in Control. In the event of a change in control, notwithstanding
a Participant's distribution commencement date with respect to any Salary or
Bonus deferred hereunder or method of payment with respect to any Salary or
Bonus deferred hereunder, all amounts in a Participant's Deferred Account
(including interest credited thereto) shall be due and payable to Participant,
or his or her beneficiary, in a single lump sum payment within 10 days following
a change in control. For purposes of this Plan, the term “change in control”
means a change that is a change in the ownership, a change in the effective
control or a change in the ownership of a substantial portion of the assets of
the Company, all as defined in IRS regulations under Section 409A of the Code,
provided that such change also satisfies one of the following:


a)
a change of a nature that would be required to be reported in response to Item
6(e) of Schedule 14A of Regulation 14A or to Item 5.01 of Form 8-K promulgated
under Securities Exchange Act of 1934, as amended;

b)
any “person (as such term is used in Section 13(d) and 14(d)(2) of such Act) is
or becomes the beneficial owner, directly or indirectly, of securities of the
Company representing 50% or more of the combined voting power of the Company’s
then outstanding securities; or

c)
during any period of 12 consecutive months, individuals who at the beginning of
such period constitute the Board of Directors of the Company cease for any
reason to constitute at least a majority thereof unless the election, or the
nomination for election by the Company’s shareholders, of each new director was
approved by a vote of at least two-thirds of the directors then still in office
who were directors at the beginning of the period.



7.9.    Subsequent Deferral Election. No subsequent deferral election shall be
permitted to extend the payment of benefits beyond the payment date set forth in
the relevant deferral election, except for a subsequent deferral election that
satisfies all of the following conditions:


a)
the subsequent election must be made 12 months or more prior to the
previously-selected payment date; and

b)
the new payment commencement date must be at least five years later than the
previously-selected payment date; and

c)
the subsequent election may not be effective until at least 12 months after the
date on which it is made.



Only one such subsequent deferral election may be made after the initial
deferral election.


7.10.    Section 162(m) of the Code. If any scheduled payment from this Plan
during a taxable year of the Company would, in combination with other
compensatory payments to the Participant during such year, result in the
Participant’s compensation exceeding the $1 million cap under Section 162(m) of
the Code, the Company shall defer benefit payments to the first subsequent year
when the Participant’s compensation will not exceed the $1 million cap. Such
payments shall be made in a manner as consistent as possible with the
Participant’s original deferral election.


8.    Participant’s Rights Unsecured


The right of any Participant or, if applicable, the Participant’s estate, to
receive benefits under the provisions of this Plan shall be an unsecured claim
against the general assets of the Company. Any amounts held in a Participant
Account, including




--------------------------------------------------------------------------------




amounts that may be set aside by the Company for the purpose of meeting its
obligations under this Plan, are a part of the Company’s general assets and
shall be reachable by the general creditors of the Company.


9.    Miscellaneous


9.1.    Assignability. A Participant’s rights and interests under the Plan may
not be assigned or transferred except, in the event of the Participant’s death,
as described in Section 7.5.


9.2.    Taxes. The Company shall deduct from all payments made under this Plan
all applicable federal, state or local taxes required by law to be withheld.


9.3.    Construction. To the extent not preempted by federal law, the Plan shall
be construed according to the laws of the state of New York without regard to
conflict of law rules. Notwithstanding any other provision herein, this Plan
shall be construed, administered, and governed in a manner that is consistent
with, and that satisfies the requirements of, Section 409A of the Code and any
regulations or other guidance issued thereunder, so that taxation of a
Participant is deferred under this Plan until distribution as provided
hereunder. Any provision that would cause the Plan to fail to satisfy the
requirements of Section 409A of the Code and any regulations or other guidance
issued thereunder shall have no force and effect until amended to comply with
such requirements (which amendment may be retroactive to the extent permitted by
Section 409A of the Code and may be made by the Company’s Board of Directors, or
any committee thereof, without the consent of the Participants).


9.4.    Form of Communication. Any election, application, notice or other
communication required or permitted to be made by a Participant to the Committee
or the Company shall be made in writing and in such form as the Company may
prescribe. Such communication shall be effective upon receipt by the Company’s
Chief Financial Officer or Director of Human Resources.


10.    Amendment and Termination.


Subject to Section 9.3 hereof, the Company, acting through its Board of
Directors or the Committee, may, at its sole discretion, amend or terminate the
Plan at any time, provided that the amendment or termination shall not adversely
affect the vested or accrued rights or benefits of any Participant without the
Participant’s prior consent. Moreover, no such amendment or termination shall be
effective to the extent such action would result in an “acceleration of
benefits” or a “change in time or form of distribution” within the meaning of
Section 409A of the Code and any regulations or other guidance issued
thereunder.


11.    Unsecured General Creditor.


The Company’s obligation under the Plan shall be an unfunded and unsecured
promise of the Company to pay money in the future. The Plan does not grant
Participants and their beneficiaries, heirs, successors, and assigns any legal
or equitable right, interest, or claim in any property or assets of the Company.
The assets of the Company shall not be held under any trust for the benefit of
Participants, their beneficiaries, heirs, successors, or assigns, or held in any
way as collateral security for the fulfilling of the obligations of the Company
under this Plan. Any and all Company assets shall be, and remain, the general,
unpledged, unrestricted assets of the Company.


12.    Lawsuits, Jurisdiction, and Venue.


Any lawsuit claiming entitlement to benefits under this Plan must be initiated
no later than one year after the event(s) giving rise to the claim occurred. Any
legal action involving benefits claimed or legal obligations relating to or
arising under this Plan may be filed only in Federal District Court in the city
of Rochester, New York. Federal law shall be applied in the interpretation and
application of this Plan and the resolution of any legal action. To the extent
not preempted by federal law, the laws of the state of New York shall apply,
without regard to principles of conflict of laws.


13.    Effective Date


The effective date of this Plan is ___________, 2014. It amends the Plan adopted
January 1, 2009, as amended November 16, 2011, May 23, 2012, March 29, 2013, and
applies to deferrals made after such effective date.








--------------------------------------------------------------------------------




APPENDIX A


Form of Annual Deferred Compensation Agreement - Management


ANNUAL DEFERRED COMPENSATION AGREEMENT


THIS AGREEMENT is between IEC ELECTRONICS CORP. (“Company”) and
_________________ (“Participant”). The Company designates the Participant as a
Participant in the Company’s Management Deferred Compensation Plan (the “Plan”),
which is incorporated into this Agreement.


The Company and the Participant agree as follows:


For the calendar year commencing _________________ and/or the Performance Period
commencing ______________, the Participant irrevocably elects as follows:


1. The Participant elects to defer receipt of:


A.    Salary


(i)    $________ Dollars: or


(ii)    _____ percent of Salary


B.    Bonus


(i)    $________ Dollars: or


(ii)    _____ percent of Bonus


The Company believes, but does not guarantee, that a deferral election made in
accordance with the terms of the Plan is effective to defer the receipt of
taxable income. The Participant has been advised to consult with his or her
attorney or accountant familiar with the federal and state tax laws regarding
the tax implications of this Deferred Compensation Agreement and the Plan.


2. The Participant elects the following form of payment of his or her Deferred
Account (choose one):


(A)
Quarterly installment payments over a period of _____ years (not to exceed 10
years), payable on the first day of the month beginning the calendar quarter
immediately following the distribution beginning date as set forth below, and
continuing on the first day of the month beginning each subsequent calendar
quarter until paid in full.

OR
(B)
One lump sum payment



3. The Participant elects the following Deferred Account distribution beginning
date (choose one):


(A)
Date of separation from service

OR
(B)
First anniversary of date of separation from service

OR
(C)
Second anniversary of date of separation from service

OR
(D)
Earlier of age ____ or date of separation from service

OR
(E)
Age ____





--------------------------------------------------------------------------------






4. If the Participant becomes disabled before his or her distributions from the
Plan begin, the Company will pay the Participant the Deferred Account balance as
a (choose one):


(A)
Lump sum payment payable within two (2) months of date of disability

OR
(B)
Quarterly installment payments over a period of ____ years (not to exceed 10
years), beginning on the first day of the month beginning the calendar quarter
immediately following the date of disability and continuing on the first day of
the month beginning each subsequent calendar quarter until paid in full.



5. Following an Participant's death, the Company will pay the Participant's
designated beneficiary the Deferred Account balance in the manner set forth in
Section 7.5 of the Plan.


6. The Participant's designated beneficiary shown below: (if Participant fails
to designate a beneficiary, the Deferred Account balance will be paid to
Participant’s estate)


Beneficiary Name:
___________________________________



Beneficiary Address:
___________________________________

___________________________________


THE PARTICIPANT UNDERSTANDS AND ACKNOWLEDGES THAT THE COMPANY’S OBLIGATION TO
PAY THE DEFERRED ACCOUNT BALANCE IS A GENERAL, UNSECURED OBLIGATION OF THE
COMPANY AND THEREFORE SUBJECT TO THE CLAIMS OF THE COMPANY’S CREDITORS.


IN WITNESS WHEREOF, the parties have entered into this Annual Deferred
Compensation Agreement on the date shown below.




Dated:    ___________________


IEC ELECTRONICS CORP.




By:    _______________________
Title:    _______________________








PARTICIPANT:






_____________________________




